U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                           ________________________

                             No. ACM 38928 (f rev)
                           ________________________

                              UNITED STATES
                                  Appellee
                                        v.
                         Tefera M. WORKNEH
              Staff Sergeant (E-5), U.S. Air Force, Appellant
                            ________________________

                              Upon further review
                             Decided 18 May 2017
                            ________________________

Military Judge: Brendon K. Tukey (arraignment); Joseph S. Imburgia
(trial).
Approved sentence: Dishonorable discharge, confinement for 6 years,
forfeiture of all pay and allowances, and reduction to E-1. Sentence ad-
judged 29 September 2015 by GCM convened at Travis Air Force Base,
California.
For Appellant: Kirk Sripinyo, Esquire (argued); Major Michael A. Schrama,
USAF; Captain Patrick L. Clary, USAF.

For Appellee: Captain Tyler B. Musselman, USAF (argued); Colonel Kathe-
rine E. Oler, USAF; Gerald R. Bruce, Esquire; Morgan L. Herrell (civilian in-
tern). 1

Before MAYBERRY, HARDING, and C. BROWN, Appellate Military Judges.
                           ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________



1Ms. Herrell was a law student extern with the Air Force Legal Operations Agency
and was at all times supervised by attorneys admitted to practice before this court.
              United States v. Workneh, No. ACM 38928 (f rev)




PER CURIAM:
   This case is back before our court for further review because the original
convening authority’s action contained errors. United States v. Workneh, ACM
No. 38928, 2017 CCA LEXIS 219, at *10 (A.F. Ct. Crim. App. 24 Mar. 2017).
On 4 May 2017, the convening authority withdrew the erroneous action in ac-
cordance with our original decision and issued a corrected action. A corrected
court-martial order was also executed.
    Having resolved that issue, the approved findings and sentence are correct
in law and fact, and no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59(a) and 66(c), Uniform Code of Military Jus-
tice, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and sen-
tence are AFFIRMED.


                 FOR THE COURT



                 KURT J. BRUBAKER
                 Clerk of the Court




                                      2